           Case 1:20-cv-04485-GHW Document 16 Filed 10/15/20 Page 1 of 2
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 10/15/2020
-------------------------------------------------------------------X
MPF SALES & MARKETING LLC,                                         :
                                                                   :
                                                    Plaintiff, :
                                                                   :      1:20-cv-04485-GHW
                              -against-                            :
                                                                   :          ORDER
BAKER’S PRIDE, INC.,                                               :
                                                                   :
                                                 Defendant. :
------------------------------------------------------------------ X


GREGORY H. WOODS, United States District Judge:
         Because Plaintiff has failed to serve Defendant in the time allotted by Federal Rule of Civil

Procedure 4(m) and failed to show good cause for its failure to effect service, this action is dismissed

without prejudice.

         Plaintiff’s complaint was filed on June 11, 2020. Dkt. No. 1. Plaintiff did not request a

summons after filing this action. Federal Rule of Civil Procedure 4(m) states, in relevant part, that

“[i]f a defendant is not served within 90 days after the complaint is filed, the court--on motion or on

its own after notice to the plaintiff--must dismiss the action without prejudice against that defendant

or order that service be made within a specified time. But if the plaintiff shows good cause for the

failure, the court must extend the time for service for an appropriate period.” As the complaint was

filed on June 11, 2020, the ninety-day window for service closed on September 9, 2020. Plaintiff did

not effect service by that date.

         On September 16, 2020, the Court issued an order to show cause as to why this action

should not be dismissed. Dkt. No. 11. In response, Plaintiff requested an extension of time to

serve the complaint. Dkt. No. 12. The Court granted this request and extended the deadline for

service to September 28, 2020. Dkt. No. 13. Plaintiff did not file proof of service on the docket by

that date, nor did it provide the Court with a status update. Therefore, on October 12, 2020, two
          Case 1:20-cv-04485-GHW Document 16 Filed 10/15/20 Page 2 of 2



weeks after the extended deadline for service, the Court issued an order to show cause as to why this

action should not be dismissed and directed Plaintiff to respond by no later than October 14, 2020.

Dkt. No. 14. On October 14, 2020, Plaintiff responded to the Court’s order and noted that it had

“kept the Court continually informed” and that there was no prejudice to Defendant as the matter is

within the statute of limitations and appropriate for referral to mediation. Dkt. No. 15.

        To be clear, the issue is that Plaintiff has failed to serve Defendant within the time allotted

both under Rule 4(m) and the subsequent extension provided by the Court. Plaintiff has failed to

provide an adequate showing of good cause as to why it should be granted another extension.

Rather than providing an explanation for its failure to effect service, Plaintiff broadly cited “logistical

challenges” “in part due to widespread government and industry imposed shutdowns of business

offices and operations.” Id. Furthermore, to date, Plaintiff has not requested the issuance of a

summons.

        Having long exceeded the 90 days allotted to effect service, MPF has failed to prosecute this

case under Federal Rule of Civil Procedure 4(m). Accordingly, this case is dismissed without

prejudice.

        The Clerk of Court is directed to terminate all pending motions, adjourn all deadlines, and

close this case.

        SO ORDERED.

Dated: October 15, 2020                               _____________________________________
New York, New York                                             GREGORY H. WOODS
                                                              United States District Judge




                                                     2
